FILED
                               UNITED STATES DISTRICT COURT                                   JUN 2 2 2012
                               FOR THE DISTRICT OF COLUMBIA
                                                                                      Clerk, U.S. Dlstnct &Bankruptcy
                                                                                     Courts for the District of Columbia
Michael K. Ciacci,                               )
                                                 )
                Plaintiff,                       )
                                                 )
        V.                                       )       Civil Action No.        12 1C31
                                                 )
Director Administrative Offices                  )
of the United States Courts                      )
Judge Thomas P. Hogan et al.,                    )
                                                 )
                 Defendants.                     )


                                     MEMORANDUM OPINION

        This matter is before the Court on its initial review of plaintiff's complaint and the

accompanying application to proceed in forma pauperis. The application will be granted and the

complaint will be dismissed under the Younger abstention doctrine discussed below.

        Plaintiff is a pretrial detainee at the District of Columbia Jail claiming that his custody is

unconstitutional. The complaint's allegations are disjointed but plaintiff alleges that the United

States Marshal in Austin, Texas, took him into custody on April 24, 2012, based on a warrant

issued by Judge Michael Ryan of the Superior Court of the District of Columbia. See Com pl. at

1-2. Plaintiff also alleges that he was "indicted ... in March 2012, over 8 months after July 2,

2011 original case, and conditional release without dismissal at any point." !d. at I. Plaintiff

asserts that he has yet to appear in court on the warrant and that the "indictment charges are in

violation of [his] right to speedy trial and right to jury trial .... " !d. at 2. Plaintiff seeks, inter

alia, monetary damages of$139,000 and "demands" that this Court "compel Judge Ryan ... and

US Marshalls [sic] [to] deliver plaintiff for warrant hearing." !d.




                                                                                                                     _3
       The proper recourse for plaintiff is to apply for a writ of habeas corpus under 28 U.S.C.

§ 2241, but ''a federal court may dismiss an action when there is a direct conflict between the

exercise of federal and state jurisdiction and considerations of comity and federalism dictate that

the federal court should defer to the state proceedings." Hoai v. Sun Refining and Marketing Co.,

Inc., 866 F.2d 1515, 1517 (D.C. Cir. 1989) (citing Younger v. Harris, 401 U.S. 37,43-45 (1971);

Pennzoil Co., v. Texaco, Inc., 481 U.S. 1, 9-10 (1987)). Such is the case here because plaintiff

will have the opportunity to litigate the underlying claims of this action in the pending criminal

proceeding in Superior Court. See Bridges v. Kelly, 84 F.3d 470, 476 (D.C. Cir. 1996) (finding

Younger doctrine applicable ''when there are ongoing Uudicial] state proceedings [that] implicate

important state interests [and] afford an adequate opportunity in which to raise the federal

claims"); Reed v. Caulfield, 734 F. Supp. 2d 23, 24-25 (D.D.C. 201 0) ("[W]hile Section 2241

establishes jurisdiction in the federal courts to consider pretrial habeas corpus petitions, it is

established that federal courts generally should abstain from the exercise of that jurisdiction 'if

the issues raised in the petition may be resolved either by trial on the merits in the state court or

by other state procedures available to the petitioner."') (quoting Dickerson v. Louisiana, 816 F.2d

220, 225 (5 1h Cir. 1987)); see also Williams v. Warden-Cent. Det. Facility, 538 F. Supp. 2d 74, 76

(D.D.C. 2008) ("Federal courts, respecting comity, will interfere with 'state courts only in rare

cases where exceptional circumstances of peculiar urgency are shown to exist.'") (quoting Ex

parte Hawk, 321 U.S. 114, 117 (1944)). In addition, it appears from the allegations that plaintiff

would not be entitled to monetary damages without first having his detention officially

invalidated by, inter alia, a court's issuance of a writ of habeas corpus. See Heck v. Humphrey,

512 U.S. 477,486-87 (1994).


                                                   2
       Given "the fundamental policy against federal interference with state criminal

prosecutions" absent a showing of irreparable injury that is "both great and immediate," Younger,

401 U.S. at 46, this Court, finding no such harm shown, will dismiss the instant action. A

separate Order accompanies this Memorandum Opinion.



                                             lj6c_"-         j fl~
            ~02012
DATE: June __,                              United States District Judge




                                               3